Citation Nr: 1342079	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, rated as zero percent disabling prior to December 13, 2010, and 30 percent disabling since December 13, 2010.

2.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder not otherwise specified, mood disorder due to general medical condition, nicotine dependence, panic disorder, insomnia, and depression due to a general medical condition, as secondary to service-connected sarcoidosis. 

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from February 1980 to June 1980.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (the RO).  

The Veteran and her spouse testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In November 2010, the Board remanded the claims for further development.

Concerning her claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran has not claimed nor does the evidence show that an acquired psychiatric disorder was incurred in or aggravated by her active service.  Instead, she is only claiming that her psychiatric disorder is secondary to her sarcoidosis.  See May 2007 statements of the Veteran.  In the November 2010 remand, the Board indicated that PTSD was not part of the claim on appeal because the medical evidence shows that it is related to a childhood trauma.  Nevertheless, it is conceivable that her sarcoidosis could aggravate her PTSD possibly warranting service connection on a secondary basis, the issue on appeal regarding the psychiatric disorder includes PTSD.  

The Veteran is currently unemployed and receiving Social Security disability benefits.  In a May 2007 statement, she asserted that her sarcoidosis alone can be totally disabling.  This statement raises the issue of entitlement to a total disability rating based on individual unemployability.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for higher ratings for sarcoidosis.  

In light of the above, the issues are as stated on the title page.

The review of the claims file includes the paper and electronic records.

The issues of entitlement to service connection for a skin disorder, a heart disorder, a kidney disorder, a vision disorder, residuals of a hysterectomy (see May 2007 statements of the Veteran); an eye tumor (see June 2007 statement of the Veteran); non-service-connected pension benefits (see December 2007 notice of disagreement); diabetes, a dental disorder, a Vitamin D deficiency (see August 2008 statement of the Veteran); and bronchial asthma and breast cancer (see hearing transcript, pages 3 and 10) with all service connection claims being secondary to sarcoidosis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the remand, the December 2010 VA mental-disorders examiner opined on whether a mood disorder not otherwise specified was caused by or the result of the sarcoidosis.  The examiner, however, did not address whether the mood disorder not otherwise specified was aggravated by the sarcoidosis.  Therefore, VA did not comply with the directives of the November 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

An October 2007 authorization of release of records shows that the Veteran reported that she was treated by a Dr. Thompson for her insomnia, so an attempt to obtain those records must be made.

In a June 2009 statement, the Veteran asserted that a VA psychiatrist stated her sarcoidosis could very well be increasing her anxiety attacks and most definitely her depression.  The appellant is free to submit a statement from a medical provider relating a psychiatric disorder to her sarcoidosis.

The Veteran testified that all her treatment for sarcoidosis is at the Murfreesboro VA Medical Center.  Similarly, at a June 2012 VA PTSD examination, she reported that she sees a psychiatrist at that facility.  Thus, any additional records from that facility must be obtained.

Sarcoidosis can be rated based on residual chronic bronchitis.  Given the passage of time since the last examination for sarcoidosis in December 2010, and the diagnosis of bronchitis in December 2007, another VA examination is necessary.

Since sarcoidosis can be rated on residual extra-pulmonary involvement under the specific body systems involved, the issues of entitlement to service connection for a skin disorder, a heart disorder, a kidney disorder, a vision disorder, residuals of a hysterectomy, an eye tumor, diabetes, a dental disorder, a Vitamin D deficiency, bronchial asthma, and breast cancer as secondary to sarcoidosis are inextricably intertwined with the issue of entitlement to increased ratings for sarcoidosis and must first be addressed by the AMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Likewise, appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) must be deferred in part because the above-mentioned service connection are inextricably intertwined and must first be addressed by the AMC.  Id.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that she may submit a statement from a medical professional indicating that an acquired psychiatric disorder proximately due to or been chronically worsened by her service-connected sarcoidosis.

2.  Provide the Veteran a formal application for her claim of entitlement to a total disability rating based on individual unemployability.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AMC should ask the Veteran to provide detailed information on all periods of unemployment.  The AMC should undertake any additional development in response to a completed formal application.

3.  Ask the Veteran to identify all treatment for her sarcoidosis and all psychiatric disorders.  Attempt to obtain records from Dr. Thompson for treatment of insomnia.  Regardless of the appellant's response, obtain all records from the Murfreesboro VA Medical Center from May 2006 to November 2006 and from November 2009 to the present.

4.  Undertake any necessary development and adjudicate the issues of entitlement to service connection for a skin disorder, a heart disorder, a kidney disorder, a vision disorder, residuals of a hysterectomy, an eye tumor, diabetes, a dental disorder, a Vitamin D deficiency, bronchial asthma, and breast cancer.  

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of her sarcoidosis and any residual chronic bronchitis and to address whether she is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to her sarcoidosis and any residual chronic bronchitis.  Specifically, the examiner should address the following questions:  

(a)  Is the Veteran's sarcoidosis manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids? 

(b)  Is the Veteran's sarcoidosis manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control? 

(c)  Is the Veteran's sarcoidosis manifested by cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment?

(d)  Is the Veteran's sarcoidosis manifested by residual chronic bronchitis?

TDIU

The examiner should determine whether the Veteran is unemployable due to service-connected disabilities.  For the period in which the Veteran is currently unemployed, the examiner must opine whether there is a 50 percent or better probability that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected sarcoidosis and any residual chronic bronchitis.  (The examiner should be made aware of any additional grants of additional service connection claims after the date of this remand.  If so, the examiner must take that fact and those service-connected disorders into consideration.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of any current chronic acquired psychiatric disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any current chronic acquired psychiatric disorder.  Specifically, the examiner should:

(a)  Identify any acquired psychiatric disability that is currently manifested or that is shown in the record at any time during the course of the appeal (i.e. from May 2007).

(b)  The examiner should then provide an opinion as to whether any current acquired psychiatric disorders are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), proximately due to or been chronically worsened by the Veteran's service-connected sarcoidosis.  

(c)  If PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of PTSD by the April 2009 and December 2010 VA examiners.

(d)  If a mood disorder not otherwise specified is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a mood disorder not otherwise specified by the April 2009 VA examiner.

(e)  If a mood disorder due to general medical condition is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a mood disorder due to general medical condition made in August 2008.

(f)  If nicotine dependence is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of nicotine dependence made in the April 2009 VA examiner.

(g)  If panic disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of panic disorder made in 2007 and 2008.

(h)  If insomnia is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of insomnia made in September 2007.

(i)  If depression due to general medical condition is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of depression due to general medical condition made in April 2007.

If the examiner finds that any current chronic acquired psychiatric disorder was aggravated by the service-connected sarcoidosis, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Readjudicate the issues of entitlement to an increased rating for sarcoidosis and entitlement to service connection for an acquired psychiatric disorder and adjudicate the issue of TDIU.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



